 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                             SOUTHERN DISTRICT OF CALIFORNIA
10
11   VASCULAR IMAGING                                       Case No.: 19cv486 JM(MSB)
     PROFESSIONALS, INC.,
12
                                           Plaintiff,       ORDER ON DEFENDANTS’
13                                                          MOTION TO DISMISS
     v.
14
     DIGIRAD CORPORATION, et al.,
15
                                        Defendants.
16
17             Presently before the court is a motion to dismiss pursuant to Federal Rule of Civil
18   Procedure Rule 12(b)(6) filed by Defendants Digirad Corporation (“Digirad Corp.”) and
19   Digirad Imaging Solutions, Inc. (“Digirad Imaging”) (collectively “Defendants”). (Doc.
20   No. 10.) The motion has been fully briefed and the court finds it suitable for submission
21   on the papers and without oral argument in accordance with Civil Local Rule 7.1(d)(1).
22   For the reasons set forth below, the motion is granted in part and denied in part.
23        I.      Background
24             On February 1, 2019, Plaintiff filed this lawsuit in San Diego County Superior Court
25   asserting claims for breach of contract, breach of the covenant of good faith and fair
26   dealing, declaratory relief, tortious interference with contract, interference with prospective
27
28

                                                        1
                                                                                     19cv486 JM(MSB)
 1   economic advantage, and unfair competition. (Doc. No. 1 at 8-22. 1 (“the Comp”).) On
 2   March 13, 2019, Defendants removed to this court pursuant to diversity jurisdiction. (Doc.
 3   No. 1.)
 4          In May 2017 Plaintiff, a mobile nuclear imaging service and Digirad Corp., a
 5   maintenance provider for nuclear imaging cameras and equipment, entered into a written
 6   Equipment Full Maintenance & Support Master Agreement (the “Maintenance
 7   Agreement”). (Comp at ¶ 8.) Under the terms of the Maintenance Agreement, Plaintiff
 8   was required to pay an annual fee of $19,500 per nuclear camera, paid monthly in advance,
 9   and Digirad Corp was to provide on-demand maintenance services through May 30, 2021.
10   (Id. at ¶ 8(a)(b).) In addition, Digirad Corp. was to provide “a Windows 7 upgrade to five
11   (5) of Plaintiff’s cameras and one (1) workstation, for a total of six (6) licenses.” (Id. at
12   ¶ 8(c).)
13          Plaintiff maintains that it has paid all monthly fees and charges and all other acts
14   required under the Maintenance Agreement. (Id. at ¶ 9.) The complaint alleges that
15   Defendants breached the Agreement by failing to provide Windows 7 upgrades and
16   refusing Plaintiff’s repeated demands to do so. (Id. at ¶ 10.) Further, it is alleged that in
17   response to “Plaintiff’s demands for performance Defendants claimed that its performance
18   was cost prohibitive and then further breached the Maintenance Agreement by purporting
19   to terminate the agreement, without good cause.”          (Id.)   Despite, terminating the
20   Agreement, Plaintiff claims that Digirad Corp. has continued to withdraw monthly charges
21   from Plaintiff’s account. (Id.)
22          Plaintiff alleges that Defendants breached the implied covenant of good faith and
23   fair dealing because they fabricated grounds for terminating the Agreement in order to
24   interfere with its business operations to benefit Digirad Imaging, a mobile nuclear imaging
25   service and direct competitor of Plaintiff’s, and “in order to avoid its own performance
26
27
     1
      Document numbers and page references are to those assigned by CM/ECF for the docket
28   entry.
                                                   2
                                                                                   19cv486 JM(MSB)
 1   obligations under the Management Agreement.” (Id. at ¶¶ 2, 15.) It is also alleged that
 2   Digirad Corp. had no intention of proceeding in good faith nor delivering the software
 3   upgrades the Maintenance Agreement provided for when it entered into the Agreement.
 4   (Id. at ¶ 19.) Further, Plaintiff contends that Digirad Corp. intended to use the relationship
 5   created by the Maintenance Agreement to undermine its business operations for the benefit
 6   of Digirad Imaging. (Id.)
 7            Plaintiff also alleges that Digirad Imaging caused breach or disruption of the
 8   Maintenance Agreement by requesting Digirad Corp. withhold software and services and
 9   by conspiring in Digirad Corp’s termination of the Agreement and continued withdrawal
10   of monies from Plaintiff’s accounts, even though none of the contracted services were
11   being performed. (Id. at ¶ 26.) Further, it is alleged that Defendants acted in concert to
12   cause Plaintiff to lose its clients so that they “could be solicited to contract instead with
13   Digirad Imaging.” (Id. at ¶ 30.) Specifically, it is alleged that Defendants conspired to
14   undermine Plaintiff’s business operations and interrupt Plaintiff’s services to customers by
15   withholding services and upgrades that it was required to provide under the terms of the
16   Maintenance Agreement. (Id.)
17            On April 3, 2017, Defendants filed a motion seeking to dismiss the declaratory relief,
18   tortious interference with a contract, intentional interference with a prospective economic
19   advantage and violation of California’s Unfair Competition Law (UCL) claims under
20   Federal Rule of Civil Procedure 12(b)(6). (Doc. No. 10.) Plaintiff filed its opposition to
21   the motion, (Doc. No. 12), and Defendants filed a reply, (Doc. No. 13).
22      II.      Legal Standard
23            Under Federal Rule of Civil Procedure 12(b)(6), a party may bring a motion to
24   dismiss based on the failure to state a claim upon which relief may be granted. A Rule
25   12(b)(6) motion challenges the sufficiency of a complaint as failing to allege “enough facts
26   to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S.
27   544, 570 (2007). Ordinarily, for purposes of ruling on a Rule 12(b)(6) motion, the court
28   “accept[s] factual allegations in the complaint as true and construe[s] the pleadings in the

                                                     3
                                                                                     19cv486 JM(MSB)
 1   light most favorable to the non-moving party.” Manzarek v. St. Paul Fire & Marine Ins.
 2   Co., 519 F.3d 1025, 1031 (9th Cir. 2008). But, even under the liberal pleading standard
 3   of Rule 8(a)(2), which requires only that a party make “a short and plain statement of the
 4   claim showing that the pleader is entitled to relief,” a “pleading that offers ‘labels and
 5   conclusions’ or ‘a formulaic recitation of the elements of a cause of action will not do.’”
 6   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 555).
 7   “Determining whether a complaint states a plausible claim for relief … [is] a context-
 8   specific task that requires the reviewing court to draw on its judicial experience and
 9   common sense.” Id. at 679.
10         III.   Discussion
11            Defendants move to dismiss four out of the six claims alleged in the complaint,
12   asserting that either the claims do not plausibly suggest an entitlement to relief or that
13   Plaintiff is seeking relief that is unavailable as a matter of law.
14            A. Declaratory Relief Claim
15            Defendants seek to dismiss the declaratory relief claim claiming it is unnecessary
16   because an adequate remedy exists under the breach of contract claim. Specifically,
17   Defendants assert that determination of the breach of contract claim will resolve any
18   question regarding interpretation of the contract, therefore dismissal of this claim is
19   appropriate. (Doc. No. 10-1 at 9-10.) Plaintiff counters that the declaratory relief claim
20   encompasses claims not addressed in its breach of contract claims, namely a request that
21   the Maintenance Agreement be rescinded and that it receive restitution. (Doc. No. 12 at
22   4.)
23            28 U.S.C § 2201 provides that “any court of the United States, upon the filing of the
24   appropriate pleading, may declare the rights and other legal relations of any interested party
25   seeking such declaration, whether or not further relief is or could be sought. Declaratory
26   relief is not intended to redress past wrongs, its purpose is to resolve uncertainties or
27   disputes that may result in future litigation. See U.S. v. Wash., 759 F.2d 1353, 1357 (9th
28   Cir. 1985) (en banc) (“Declaratory relief should be denied when it will neither serve a

                                                    4
                                                                                    19cv486 JM(MSB)
 1   useful purpose in clarifying or settling the legal relations in issue nor terminate the
 2   proceedings and afford relief from the uncertainty and controversy faced by the parties”),
 3   cert. denied, 474 U.S. 994 (1985). “Various courts have held … that, where determinations
 4   of a breach of contract claim will resolve any question regarding interpretation of the
 5   contract, there is no need for declaratory relief, and dismissal of a companion declaratory
 6   relief claim is appropriate.” Streamcast Networks, Inc. v. IBIS LLC, No. CV 05-04239
 7   MMM (Ex), 2006 WL 5720345, at *3-4 (C.D. Cal. May 2, 2006) (collecting cases).
 8   However, “declaratory relief is appropriate where a breach of contract claim will not settle
 9   all of the contractual issues concerning which plaintiff seeks declaratory relief.” Id. (citing
10   Sierra Foothills Pub. Util. Dist. v. Clarendon Am. Ins. Co., No. CVF05736RECLJO, 2005
11   WL 2089832, *6-7 (E.D. Cal. Aug. 29, 2005); Lunding v. Biocatalyst Res., Inc., No. 03
12   C 696, 2003 WL 22232831, *3 (N.D. Ill. Sept. 22, 2003))2.
13         Here, Plaintiff’s breach of contract claim seeks damages and the declaratory relief
14   claim seeks a declaration that the Maintenance Agreement has been rescinded and “that
15   Plaintiff receive restitution of all consideration paid thereunder.” (Compl. at ¶ 19.) 3 The
16   breach of contract claim seeks damages to redress past wrongs, whereas the declaratory
17
18
     2
19     In Sierra Foothills, the court declined to dismiss the declaratory relief claim as duplicative
     because it did not view the claim as serving “no useful purpose.” Sierra Foothills, WL
20   2089832, at *7. Similarly, in Lunding, the court declined to dismiss plaintiff’s declaratory
21   relief claim, finding that it was not duplicative of the breach of contract claim. The court
     explained that “[i]f plaintiff prevails on his breach of contract claim, his remedy would be
22   damages, not reinstatement of the preferred stock. A declaration that the rescission was
23   invalid, however, might induce defendants to reinstate the stock voluntarily, or, if
     necessary, support a request for injunctive relief.” Lunding, 2003 WL 22232831, at *3.
24   3
        In the alternative, the declaratory relief claim seeks a declaration of the parties’ rights
25   under the Maintenance Agreement as to whether it is entitled to rescission of the
     Agreement and restoration of all benefits conveyed to Digirad Corp, whether the
26   Agreement has been terminated and if any rights and duties survive termination, and
27   whether any notice of termination served by Digirad Corp has been waived as a result of
     Defendants subsequent withdrawal of monthly maintenance fees after the termination.
28   (Compl. at ¶ 22.)
                                                    5
                                                                                      19cv486 JM(MSB)
 1   relief claim goes one step further, seeking a declaration that Plaintiff will incur no future
 2   liability, meaning resolution of the breach of contract claim will not fully resolve Plaintiff’s
 3   request for declaratory relief. Because the two claims seek different forms of relief, the
 4   court cannot conclude that Plaintiff’s declaratory relief claim is duplicative of its breach of
 5   contract claim. Accordingly, the court DENIES the motion to dismiss the declaratory
 6   relief claim.
 7         B. Tortious Interference with a Contract Claim
 8         Defendants seek to dismiss the tortious contract interference claim asserting that this
 9   claim fails as a matter of law because Digirad Corp cannot be tortiously liable for
10   interfering with performance of its own contract. Defendants also argue that this claim
11   fails because the complaint is devoid of any facts supporting the allegation that Digirad
12   Imaging performed intentional acts designed to induce a breach or disruption of the
13   Agreement because as members of the same corporate family, Digirad Corp. and Digirad
14   Imaging cannot conspire with each other as a matter of law. (Doc. No. 10-1 at 10-12.) In
15   its opposition, Plaintiff concedes that the tortious interference claim should not have been
16   brought against Digirad Corp. (Doc. No. 12 at 5.)
17         To successfully plead a claim for intentional interference with a contract requires (1)
18   the existence of a valid contract between the plaintiff and a third party, (2) the defendant’s
19   knowledge of the contract, (3) intentional acts designed to induce a breach or to disrupt a
20   contractual relationship, (4) actual breach or disruption of the contractual relationship, and
21   (5) resulting damage. Bank of New York v. Fremont Gen. Corp., 523 F.3d 902 (9th Cir.
22   2008) (citing Reeves v. Hanlon, 33 Cal. 4th 1140, 1148 (2004)).
23         Here, Plaintiff claims that Digirad Imaging intentionally interfered with the
24   Agreement between it and Digirad Corp by:
25         requesting that Digirad Corp withhold software and services required under
           the Maintenance Agreement and by conspiring in Digirad Corp.’s alleged
26
           termination of the Agreement and continued withdrawal of moneys from
27         Plaintiffs [sic] accounts despite such announcement that it would no longer
           provide any services under the Maintenance Agreement.
28

                                                    6
                                                                                      19cv486 JM(MSB)
 1   Compl. at ¶ 26. Further, it is alleged that Digirad Imaging, as Plaintiff’s direct competitor,
 2   intended to induce a breach of the Agreement and that by doing so it believed it would gain
 3   a competitive advantage over Plaintiff. (Id. at ¶¶ 2, 25.) Finally, Plaintiff alleges that as
 4   a direct and foreseeable result of Defendants’ interference, Plaintiff was damaged. (Id. at
 5   ¶ 27.)
 6            But, the complaint is devoid of any facts in support of Plaintiff’s bare allegations of
 7   the conspiracy4 between the Defendants and that Digirad Imaging intended to interfere with
 8   the contract. Such conclusory allegations do not establish the necessary elements of the
 9   claim. See Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 555) (a “pleading that
10   offers ‘labels and conclusions’ or ‘a formulaic recitation of the elements of a cause of action
11   will not do.’”) Indeed, without well pleaded allegations of Digirad Imaging’s and Digirad
12   Corp. existing as separate and independent entities, Plaintiff’s claim of tortious interference
13
14
15   4
       Because the court has dismissed the claim, it declines to address Defendants’ additional
     argument regarding the applicability of the intra-corporate conspiracy doctrine. Under this
16
     doctrine members of the same corporate family, including subsidiaries and employees
17   cannot conspire with each other. Nestle USA, Inc. v. Crest Foods, Inc., LA CV16-07519
     JAK (AFMx), 2017 WL 3267665, *16 (C.D. Cal. July 28, 2017) (internal quotation marks
18
     and citation omitted). “The premise for this rule is that entities that are commonly owned
19   are functionally the same entity in connection with the consideration of a conspiracy
     claim.” Id. (internal citation omitted.) As currently pled, the complaint alleges that
20
     Digirad Imaging is an affiliate of Digirad Corp. an entity over whom Digirad Corp. has
21   “ownership and control.” (Compl. at ¶¶ 2-3.) Thus, under California law, the doctrine
     could bar a claim based on a conspiracy between the two defendants if the amended
22
     complaint fails to allege facts that they are legally distinct or “unaffiliated” separate
23   entities. See, e.g., U.S. ex. rel. Markus v. Aerojet Rocketdyne Holdings, Inc., No. 2:15-cv-
     2245 WBS AC, 2019 WL 2024595, *6 (E.D. Cal. May 8, 2019) (dismissing the conspiracy
24
     claim as a matter of law, where relator only identified a parent company and its wholly
25   owned subsidiary as defendants and failed to allege that the defendants conspired with any
     independent individual or entity); U.S. ex. rel. Campie v. Gilead Scis., Inc., No. C-11-0941
26
     EMC, 2015 WL106255, *15 (N.D. Cal. Jan. 7, 2015) (finding the doctrine required
27   dismissal of the conspiracy claim because one defendant was a wholly owned subsidiary
     of the defendant it was alleged to have conspired with).
28

                                                     7
                                                                                      19cv486 JM(MSB)
 1   against Digirad Imaging suffers from the same flaw it has with the tortious interference
 2   claims against Digirad Corp., (see above).
 3          Accordingly, the claim for tortious interference with a contract claim is
 4   DISMISSED WITHOUT PREJUDICE against Digirad Imaging. In light of the fact that
 5   Plaintiff has conceded that this claim should not have been brought against Digirad Corp.,
 6   the court DISMISSES WITH PREJUDICE the tortious interference with a contract claim
 7   against it.
 8          C. Intentional Interference with Prospective Economic Advantage Claim
 9          Defendants seek dismissal of the intentional interference with prospective economic
10   advantage claim contending that Plaintiff has failed to allege that an economic relationship
11   existed between it and some third party, that was known to Defendants, or that Defendants
12   engaged in wrongful conduct independent of the interference itself. In support of this,
13   Defendants assert that the breach of contract cannot, as a matter of law, constitute the
14   “wrongful” conduct required for the tort of intentional interference with prospective
15   economic advantage. (Doc. No. 10-1 at 13-14.)
16          The tort of intentional interference with prospective economic advantage requires
17   (1) an economic relationship between the plaintiff and some third party, with the
18   probability of future economic benefit to the plaintiff; (2) the defendant’s knowledge of the
19   relationship; (3) intentional acts on the part of the defendant designed to disrupt the
20   relationship; (4) actual disruption of the relationship; and (5) economic harm to the plaintiff
21   proximately caused by the acts of the defendant. Sybersound Records, Inc. v. UAV Corp.,
22   517 F.3d 1137, 1151 (9th Cir. 2008) (citing Korea Supply Co. v. Lockheed Martin Corp.,
23   29 Cal. 4th 1134, 1153 (2003)). Notably, “‘a complainant must plead that the defendant
24   engaged in an independently wrongful act’ outside of merely interfering with a contract.”
25   Nestle USA, Inc. v. Crest Foods, Inc., LA CV16-07519 JAK (AFMx), 2017 WL 3267665,
26   at * 14 (C.D. Cal. July 28, 2017) (quoting Korea Supply Co., 29 Cal. 4th at 1157-58).
27          However, “merely referring to customers in general is not sufficient to show a
28   specific prospective relationship.” Nestle, 2017 WL 3267665, at *14 (quoting Ketab Corp.

                                                    8
                                                                                     19cv486 JM(MSB)
 1   v. Meriani & Assocs., No. 2:14-cv-07241-RSWL (MRW), 2015 WL 5050512, at * 6 (C.D.
 2   Cal. Aug. 26, 2015); see also Sybersound Records, 517 F.3d at 1151 (dismissing plaintiff’s
 3   intentional interference with prospective economic advantage claim because plaintiff
 4   “merely states in a conclusory manner that it ‘has been harmed because its ongoing
 5   business and economic relationships with [c]ustomers have been disrupted.’ [Plaintiff]
 6   does not allege, for example, that it lost a contract nor that a negotiation with a [c]ustomer
 7   failed.”).
 8          Here, the Complaint alleges that “Plaintiff had existing prospective business
 9   relationships with doctors and medical groups” which use its services. (Compl at ¶ 29.)
10   And that “[g]iven the existing relationship between Plaintiff and its clients, such
11   relationships had a substantial probability of future economic benefit, which was more of
12   a mere “hope” or “desire.” (Id.) It is also alleged that Defendants acted in concert to
13   undermine Plaintiff’s business operations by withholding the services and upgrades
14   Digirad Corp. was required to provide under the Agreement in order to interrupt service to
15   Plaintiff’s customers. (Id. at ¶ 30.) Further, Plaintiff asserts that Defendants acted with
16   the intent of causing a disruption of Plaintiff’s economic relationships for their mutual
17   profit. (Id. at ¶ 31.)
18          However, such general conclusory allegations regarding lost sales and the damage
19   to the relationships between Plaintiff and its customers do not satisfy the pleading
20   requirements of the first element of the claim. See Sybersound Records, 517 at 1151.
21   Plaintiff has merely concluded that Defendants acted in concert and that it lost sales but
22   has failed to plead facts in support of these contentions. Iqbal, 556 U.S. at 678. (“[t]hread
23   bare recitations of the elements of a cause of action, supported by mere conclusory
24   statements ... do not suffice” to state a claim). Aside from a cursory reference to Digital
25   Imaging and Plaintiff being “direct competitors,” absent from the complaint are any
26   allegations related to the second element, namely Defendants knowledge of any
27   relationship between Plaintiff and these customers.
28

                                                   9
                                                                                    19cv486 JM(MSB)
 1         Neither does the complaint identify the wrongful conduct engaged in by the
 2   Defendants separate from the breach of contract itself. See Silicone Knights, Inc. v. Crystal
 3   Dynamics, Inc., 983 F. Supp. 1303, 1311 (N.D. Cal.1997) (citations omitted) (in California
 4   plaintiff has the burden of proving that the defendant’s interference “was wrongful by some
 5   measure beyond the fact of interference itself.”); JRS Prods., Inc. V. Matsushita Electric
 6   Corp. of Am., 115 Cal. App. 4th 168, 183 (Jan 26, 2004) (“wrongful or not, the termination
 7   [of the contract] is not ‘independent’ of [defendant’s] interference with [plaintiff’s]
 8   interest…a breach of contract claim cannot be transmuted into tort liability by claiming
 9   that the breach interfered with the promisee’s business.”).
10         Accordingly, the claim for intentional interference with prospective economic
11   advantage claim is DISMISSED WITHOUT PREJUDICE.
12         D. Violation of California’s Unfair Competition Law (“UCL”)
13         Finally, Defendants seek dismissal of the unfair competition claim on several
14   grounds. Defendants assert: (1) adequate relief at law is available therefore equitable relief
15   is precluded5; (2) the complaint fails to sufficiently allege conduct violating either the
16
17
     5
       Although Plaintiff did not address this argument in its opposition, the court is not
18   persuaded that equitable relief is precluded because Plaintiff is entitled to an adequate legal
19   remedy and therefore declines to dismiss the claim on these grounds. See, e.g., Covell v.
     Nine West Holdings, Inc., Case No.: 3:17-cv-01371-H-JLB, 2018 WL 558976, at *7 (S.D.
20   Cal. Jan. 25, 2018) (“A plaintiff seeking damages is not automatically precluded from
21   obtaining UCL relief.”); see also CAL. BUS. & PROF. CODE §17205 (“unless otherwise
     expressly provided, the remedies or penalties provided by [the UCL] are cumulative to
22   each other and to the remedies or penalties available under all other laws of this state.”).
23   Meaning, plaintiffs may seek injunctive and/or restitutionary relief separate and apart from
     the same underlying claims in which plaintiffs seek monetary damages. Estakhrian v.
24   Obenstine, 233 F. Supp. 3d 824, 846 (C.D. Cal. 2017) (citing Stern, Bus & Prof. C. § 17200
25   Practice at § 5:86, 5-41 (§ 17200 is a broad remedial statute designed to supplement rather
     than supplant other pro-consumer laws.”). Furthermore, courts have “very broad discretion
26   to determine an appropriate remedy as long as it is supported by the evidence and is
27   consistent with the purpose of restoring to the plaintiff the amount that the defendant
     wrongfully acquired.” Astiana v. Kashi Co., 291 F.R.D. 493, 506 (S.D. Cal. 2013). This
28   court therefore finds nothing to prohibit plaintiff from pursuing its “equitable claims in the
                                                   10
                                                                                     19cv486 JM(MSB)
 1   unlawful or unfair prongs of the UCL; and (3) the complaint is devoid of factual allegations
 2   to support allegations of fraud in light of the heightened pleading standards of Rule 9(b) of
 3   the Federal Rules of Civil. (Doc. No. 10-1 at 15-20.)
 4          The UCL protects California’s citizens by prohibiting any “unlawful, unfair or
 5   fraudulent business act or practice.” CAL. BUS. & PROF. CODE §17200. “Because the
 6   statute is written in the disjunctive, it is violated where a defendant’s act or practice violates
 7   any of the foregoing prongs.” Davis v. HSBC Bank Nevada, N.A, 691 F.3d 1152, 1168 (9th
 8   Cir. 2012). “Unfair competition” under section 17200 has been defined very broadly by
 9   the California Supreme Court to include “anything that can properly be called a business
10   practice and that at the same time is forbidden by law.” Chabner v. United of Omaha Life
11   Ins. Co., 225 F.3d 1042, 1048 (9th Cir. 2000) (internal quotation marks and citations
12   omitted).
13          Under the “unlawful prong” of section 17200, a specific activity is not proscribed,
14   rather it, “borrows violations of other laws and treats them as unlawful practices that the
15   [UCL] makes independently actionable.” Id. at 1048. However, “a common law violation
16   such as breach of contract is insufficient” to support a claim under the unlawful prong of
17   section 17200. Shroyer v. New Cingular Wireless Servs., 622 F.3d 1035, 1044 (9th Cir.
18   2010). Here, Plaintiff has only alleged common law claims and has, therefore, failed to
19   state a claim under the first prong of the UCL. See, e.g. Shroyer, 622 F.3d at 1044 (plaintiff
20   failed to state a claim under the unlawful prong of section 17200 because he did not go
21   beyond alleging a violation of common law); Mazal Group, LLC v. Espana, 2:17-cv-
22   05856-RSWL-KS, 2017 WL 6001721, at *4 (C.D. Cal. Dec. 4, 2017) (granting motion to
23   dismiss UCL claim when plaintiff did not go beyond alleging a violation of common law).
24
25
26
27   alternative to legal remedies at the pleading stage.” Adkins v. Comcast Corp., Case No.
     16-cv-05969-VC, 2017 WL 3491973, at *3 (N.D. Cal. Aug. 1, 2017).
28

                                                     11
                                                                                       19cv486 JM(MSB)
 1          Where, as here, the parties are alleged to be competitors, “a business practice is
 2   “‘unfair’ only if it ‘threatens an incipient violation of an antitrust law, or violates the policy
 3   or spirit of one of those laws because its effects are comparable to or the same as a violation
 4   of the law, or otherwise significantly threatens or harms competition.’” See Drum v. San
 5   Fernando Valley Bar Ass’n, 182 Cal. App. 4th 247, 254 (2010) (quoting Cel-Tech
 6   Commc’ns, Inc. v. L.A. Cellular Tel. Co., 20 Cal. 4th 163, 187 (1999)). Here, the unfair
 7   competition claim contains the singular allegation: “[c]ommencing in mid-2017 and
 8   continuing through the present Defendants have engaged in unlawful, unfair or fraudulent
 9   business acts or practices.” (Compl. at ¶ 34.) Plaintiff simply relies on the conclusory
10   allegations that Defendants conspired to interfere with the contract between Digirad Corp.
11   and Plaintiff, withhold services, induce a breach of the Agreement, and gain a competitive
12   advantage over Plaintiff. See generally Compl. The result is that there are no specific
13   factual allegations regarding unfair business practices contained within the complaint nor
14   has Plaintiff adequately pled that Defendants alleged conduct threatened an incipient
15   violation of any antitrust law or the spirit or policies of those laws. Therefore, Plaintiff has
16   failed to state a claim with the requisite particularity under the unfairness prong of the
17   UCL. See Park Kim v. Daikin Indus. Ltd., Case No. 2:15-cv-09523-CAS(KKx), 2016 WL
18   5958251, at *21 (C.D. Cal. Aug. 3, 2016) (dismissing UCL claim under the unfair prong
19   because “plaintiffs do not specifically plead which acts were unfair, let alone that the utility
20   of the defendants’ conduct is outweighed by its harm.”).
21          For UCL claims brought under the “fraud prong” a plaintiff need only “‘show that
22   members of the public are likely to be deceived’ by the business practice or advertising at
23   issue.” Kowalsky v. Hewlett-Packard Co., 771 F. Supp. 2d 1156, 1159 (N.D. Cal. 2011)
24   (quoting In re Tobacco II Cases, 46 Cal. 4th 298, 312 (2009)). Plaintiff’s claim under this
25   prong fairs no better than the unfair conduct allegations in that it has not been pled with
26   any degree of specificity. Defendants’ assertion that the Complaint is devoid of any factual
27   allegations of deception is correct. Thus, Plaintiff has failed to state a claim with the
28   requisite particularity under the fraud prong of the UCL. Moreover, to the extent that

                                                     12
                                                                                       19cv486 JM(MSB)
 1   Plaintiff asserts a UCL claim that is based on or grounded in fraud, it does not meet the
 2   requirements of Rule 9(b). See Clark v. Countrywide Home Loans, Inc., 732 F. Supp. 2d
 3   1038, at 1050 (E.D. Cal. 2015) (“to the extent Plaintiff asserts a UCL claim that is based
 4   or grounded in fraud, it must meet the requirements of Rule 9(b)”) (citing Kearns v. Ford
 5   Motor. Co., 567 F.3d 1120, 1124-1127 (9th Cir. 2009)).
 6         In light of the above, the Unfair Competition claim is DISMISSED WITHOUT
 7   PREJUDICE.
 8      IV.   Conclusion
 9      In accordance with the foregoing, the court order as follows:
10      1. Defendants’ motion to dismiss Plaintiff’s claim for declaratory relief is DENIED;
11      2. Defendants’ motion to dismiss the tortious interference with contract claim against
12         Digirad Corp. is GRANTED with PREJUDICE;
13      3. Defendants’ motion to dismiss the tortious interference with contract claim against
14         Digirad Imaging is GRANTED with leave to amend;
15      4. Defendants’ motion to dismiss the intentional interference with prospective
16         economic advantage claim is GRANTED with leave to amend; and
17      5. Defendants’ motion to dismiss the unfair competition claim is GRANTED with
18         leave to amend.
19         Plaintiff has up to and including August 20, 2019 to file an Amended Complaint
20   with the court. Defendants shall respond to Plaintiff’s FAC within the limits established
21   by the Federal Rules of Civil Procedure.
22         IT IS SO ORDERED.
23   Dated: July 30, 2019
24
25
26
27
28

                                                 13
                                                                                 19cv486 JM(MSB)
